363 S.W.3d 113 (2012)
Clifton A. GABAREE, Jr., Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72631.
Missouri Court of Appeals, Western District.
January 10, 2012.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 28, 2012.
Application for Transfer Denied May 1, 2012.
Laura G. Martin, for Appellant.
Shaun J. Mackelprang, for Respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, JOSEPH M. ELLIS, Judge and MARK D. PFEIFFER, Judge.


*114 ORDER

PER CURIAM:
Clifton Gabaree appeals the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. He claims that trial counsel was ineffective for failing to object to improper bolstering and to propensity evidence and for failing to impeach one of the victims. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).